COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-102-CV
 
 
  
IN RE DAVID M. DIFFLEY, M.D. 
AND                                         RELATORS
RADIOLOGY ASSOCIATES OF 
TARRANT
COUNTY, P.A.
 
 
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relators’ petition for writ of mandamus and is of the 
opinion that relief should be denied.  Accordingly, relators’ petition 
for writ of mandamus is denied.
        Relators 
shall pay all costs of this original proceeding, for which let execution issue.
   
   
                                                                  PER 
CURIAM
 
 
 
PANEL 
B:   LIVINGSTON, GARDNER, and WALKER, JJ.
 
DELIVERED: March 18, 2005

 
NOTES
1. 
See Tex. R. App. P. 47.4.